DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2022 has been entered.

Status of Claims
Claims 1, 3-4, 6-12 and 14-15 are pending in this application.

Rejection under 35 U.S.C. §103

Applicant’s arguments, see page 5, line 9 through page 7, line 5, and the amendment to independent claims 1 and 11, filed December 8, 2022, with respect to the rejection of claims 1, 3-4, 6-12 and 14-15 under 35 U.S.C. §103(a) as being unpatentable over Orsita (U.S. Patent Application Publication No. US 2018/0284729 A1) in view of Zhou (U.S. Patent Application Publication No. US 2016/0331308 A1) or Bandic (U.S. Patent Application Publication No. US 2008/0194928 A1) have been fully considered and are persuasive. The rejection of claims 1, 3-4, 6-12 and 14-15 under 35 U.S.C. §103(a) as being unpatentable over Orsita (U.S. Patent Application Publication No. US 2018/0284729 A1) in view of Zhou (U.S. Patent Application Publication No. US 2016/0331308 A1) or Bandic (U.S. Patent Application Publication No. US 2008/0194928 A1) has been withdrawn.

New Grounds of Rejection 
Applicant’s arguments with respect to claims 1, 3-4, 6-12 and 14-15 have been considered but are moot because the new ground of rejection does not rely on the sole reference applied in the prior rejection of record.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-8, 11-12 and 14-15 are rejected under 35 U.S.C. §103(a) as being unpatentable over Purwar et al. (U.S. Patent Application Publication No. US 2018/0350071 A1) (hereafter referred to as “Purwar”) in view of Zhou (U.S. Patent Application Publication No. US 2016/0331308 A1) (hereafter referred to as “Zhou”) or Bandic (U.S. Patent Application Publication No. US 2008/0194928 A1) (hereafter referred to as “Bandic”).
	The examiner is providing applicant a copy of U.S. Patent Provisional Application No. 62/513,186 (filed on May 31, 2017).
With regard to claim 1, Purwar describes a digital camera configured to record a digital image of a face of a user (see Figure 1, element 103, and Figures 2, 3A-B, 4A-G, 5A-G and 6A-G, and refer for example to paragraphs [0020] and [0040]); a memory configured to store the digital image of the face of a user recorded by the digital camera (see Figure 1, element 140 and refer for example to paragraphs [0020] and [0040]); and a processor (see Figure 1, element 104 and refer for example to paragraphs [0040] and [0081]) configured to analyze the digital image of the face of the user to determine a skin aging information item of the user and determine an objective skin treatment success of the user on the basis of a comparison of the determined skin ageing information item of the user with at least one earlier skin ageing information item of the user stored in the memory (refer for example to paragraphs [0020], [0021] and [0039]); and wherein the processor is configured to determine the objective skin treatment success of the user based on a further individual information item, selected from such as a state of health of the user (refer for example to paragraph [0021]). 
Although Purwar does not expressly describe wherein the processor is further configured to determine the objective skin treatment success of the user based on a further individual information item selected from a dietary habit of the user, a behavioral pattern of the user, or a combination thereof, such a technique is well known and widely utilized in the prior art.
Zhou discloses a customized skin care system (see Figure 5, Figure 51 and Figures 82A-B, and refer for example to the abstract) which provides for a digital camera configured to determine a skin ageing information item of a user (see Figures 51 and Figures 52A-F and refer for example to paragraph [0316]); a memory configured to store the skin ageing information item of the user determined by the digital camera (see Figure 51 and refer for example to paragraph [0319]); a processor refer for example to paragraphs [0304], [0311] and [0319]) configured to determine an objective skin treatment success of the user on the basis of a comparison of the skin ageing information item of the user measured the digital camera with a stored skin ageing information item stored in the memory (refer for example to paragraphs [0324], [0336], [0338] and [0357]); and wherein the processor is further configured to determine the objective skin treatment success of the user based on a further individual information item selected from a dietary habit of the user, a behavioral pattern of the user, or a combination thereof (refer for example to paragraphs [0324], [0336], [0338] and [0357]).
Bandic discloses a system for dermal imaging (see Figures 1 and 6, and refer for example to the abstract) which provides for a digital camera configured to determine a skin ageing information item of a user (see Figure 1 and refer for example to paragraph [0040]); a memory configured to store the skin ageing information item of the user determined by the digital camera (see Figure 1 and refer for example to paragraphs [0040]); a processor configured to determine an objective skin treatment success of the user on the basis of a comparison of the skin ageing information item of the user measured the digital camera with a stored skin ageing information item stored in the memory (see Figure 1 and refer for example to paragraphs [0040] and [0041]); and wherein the processor is further configured to determine the objective skin treatment success of the user based on a further individual information item selected from a dietary habit of the user, a behavioral pattern of the user, or a combination thereof (refer for example to paragraphs [0050], [0070], [0075], [0076], [0080] and [0107]). 
Given the teachings of the references and the same environment of operation, namely that of skin care systems, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Purwar system in the manner described by Zhou or Bandic according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and higher accuracy as suggested by Zhou (refer to paragraph [0009] through [0014]) and Bandic (refer to paragraphs [0009] through [0015]), which fails to patentably distinguish over the prior art absent some novel and unexpected result.
In regard to claim 3, Purwar describes wherein the digital camera is integrated in a tablet or in a smart mirror, the memory is integrated in a smartphone, in a tablet, in a smart mirror or in an external memory device, the processor is integrated in a smartphone, in a tablet, or in the smart mirror, or a combination thereof (see Figure 1, elements 102 and 103, and refer for example to paragraph [0040]).
With regard to claim 4, Purwar describes wherein the memory also comprises at least a stored series of digital images of the face of the user, and wherein series of digital images comprises different levels of severity of the skin ageing information item (refer for example to paragraphs [0040], [0041] and [0047]).
In regard to claim 6, Purwar describes wherein the processor is also configured to store the skin ageing information item of the user of a plurality of users of the system in the memory over the course of time (refer to paragraphs [0040], [0041] and [0047]).
With regard to claim 7, Purwar describes wherein the processor is also configured to compare an image recorded the digital camera with an image of a plurality of images stored in a series of images (refer to paragraphs [0020], [0021] and [0039]).
As to claim 8, Purwar describes wherein the processor is configured to provide to the user a recommendation for a skincare product, a skin care recommendation or both on the basis of the comparison performed the processor (see Figures 20, 21, 22 and 23, and refer for example to paragraphs [0079], [0080], [0081] and [0088]).
As to claim 11, Purwar describes capturing an image of a face of a user using a digital camera (see Figure 1, element 103, and Figures 2, 3A-B, 4A-G, 5A-G and 6A-G, and refer for example to paragraphs [0020] and [0040]); determining a skin ageing information item of the user in the digital image captured the digital camera (see Figure 1, element 140a and refer for example to paragraphs [0020] and [0040]); comparing the skin ageing information item in the digital image with to at least one a skin ageing information item of the user preciously stored in a memory by using a processor (refer for example to paragraphs [0020], [0021] and [0039]); and providing an objective skin treatment success of the user on the basis of the comparison and based on a further individual information item, selected from such as a state of health of the user (refer for example to paragraph [0021]). 
Although Purwar does not expressly describe wherein the processor is further configured to determine the objective skin treatment success of the user based on a further individual information item selected from a dietary habit of the user, a behavioral pattern of the user, or a combination thereof, such a technique is well known and widely utilized in the prior art.
Zhou discloses a customized skin care system (see Figure 5, Figure 51 and Figures 82A-B, and refer for example to the abstract) which provides for a digital camera configured to determine a skin ageing information item of a user (see Figures 51 and Figures 52A-F and refer for example to paragraph [0316]); a memory configured to store the skin ageing information item of the user determined by the digital camera (see Figure 51 and refer for example to paragraph [0319]); a processor refer for example to paragraphs [0304], [0311] and [0319]) configured to determine an objective skin treatment success of the user on the basis of a comparison of the skin ageing information item of the user measured the digital camera with a stored skin ageing information item stored in the memory (refer for example to paragraphs [0324], [0336], [0338] and [0357]); and wherein the processor is further configured to determine the objective skin treatment success of the user based on a further individual information item selected from a dietary habit of the user, a behavioral pattern of the user, or a combination thereof (refer for example to paragraphs [0324], [0336], [0338] and [0357]).
Bandic discloses a system for dermal imaging (see Figures 1 and 6, and refer for example to the abstract) which provides for a digital camera configured to determine a skin ageing information item of a user (see Figure 1 and refer for example to paragraph [0040]); a memory configured to store the skin ageing information item of the user determined by the digital camera (see Figure 1 and refer for example to paragraphs [0040]); a processor configured to determine an objective skin treatment success of the user on the basis of a comparison of the skin ageing information item of the user measured the digital camera with a stored skin ageing information item stored in the memory (see Figure 1 and refer for example to paragraphs [0040] and [0041]); and wherein the processor is further configured to determine the objective skin treatment success of the user based on a further individual information item selected from a dietary habit of the user, a behavioral pattern of the user, or a combination thereof (refer for example to paragraphs [0050], [0070], [0075], [0076], [0080] and [0107]). 
Given the teachings of the references and the same environment of operation, namely that of skin care systems, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Purwar system in the manner described by Zhou or Bandic according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and higher accuracy as suggested by Zhou (refer to paragraph [0009] through [0014]) and Bandic (refer to paragraphs [0009] through [0015]), which fails to patentably distinguish over the prior art absent some novel and unexpected result.
In regard to claim 12, Purwar describes wherein the skin ageing information item stored in the memory comprises a series of images of levels of severity of a sign of skin ageing (see Figures 20, 21, 22 and 23, and refer for example to paragraphs [0079], [0080], [0081] and [0088]).
As to claim 14, Purwar describes wherein the comparison comprises a determination of a difference between the skin ageing information item captured by the digital camera and a target skin ageing information item stored in the memory (refer to paragraphs [0020], [0021] and [0039]).
In regard to claim 15, Purwar describes further comprising recommending skin care, skincare products or both on the basis of the skin ageing information item captured by the digital camera, the skin ageing information item stored in memory, or both (refer for example to paragraph [0096]).


Claims 9-10 are rejected under 35 U.S.C. §103(a) as being unpatentable over Purwar et al. (U.S. Patent Application Publication No. US 2018/0350071 A1) (hereafter referred to as “Purwar”) in view of Zhou (U.S. Patent Application Publication No. US 2016/0331308 A1) (hereafter referred to as “Zhou”) or Bandic (U.S. Patent Application Publication No. US 2008/0194928 A1) (hereafter referred to as “Bandic”) and further in view of Orsita et al (U.S. Patent Application Publication No. US 2018/0284729 A1) (hereafter referred to as “Orsita (‘729)”).
The arguments advance in section 9 above, as to the applicability of Purwar, Zhou and Bandic, are incorporated herein.
With regard to claims 9 and 10, although the combination of Purwar, Zhou and Bandic do not expressly describe placing an online order for the skincare product nor to determine an efficacy of a skin treatment including the skincare product of the user over the course of time, such systems are well known and widely utilized.  
Orsita (‘729) discloses a skin care composition and method of making a skin care composition which (refer for example to the abstract) which provides for placing an online order for the skincare product (refer to paragraphs [0005] and [0006]) and also to determine an efficacy of a skin treatment including the skincare product of the user over the course of time (refer to paragraphs [0008], [0028], [0038] and [0039]).
Given the teachings of the references and the same environment of operation, namely that of skin care systems, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Purwar, Zhou and Bandic combination in the manner described by Orsita (‘729) according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and higher accuracy as suggested by Orsita (‘729) (refer for example to paragraph [0009] and [0010]), which fails to patentably distinguish over the prior art absent some novel and unexpected result.

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harvey, Lee, Pyun and Yamanashi all disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 1:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
December 13, 2022